Citation Nr: 0737933	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  00-15 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for L3-5 herniated nucleus pulposus.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for right L4 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to February 
1979 and from June 1985 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that granted service connection for 
herniated nucleus pulposes, L3-L5 with radiculopathy, and 
assigned a 10 percent evaluation effective May 1, 1999.  The 
veteran disagreed with the assigned rating.  In May 2000, the 
RO increased this evaluation to 20 percent, also effective 
May 1, 1999.  

This matter was previously before the Board in September 2003 
at which time it was remanded to the RO for further 
development.  In a September 2005 rating decision, the RO 
recharacterized the veteran's back disability by assigning a 
10 percent rating for herniated nucleus pulposus L3-5 and a 
20 percent rating for right L4 radiculopathy.  In March 2006, 
this matter was once again before the Board for additional 
development and was remanded for further development.


FINDINGS OF FACT

1.  Effective May 1, 1999, the veteran's service-connected 
L3-5 herniated nucleus pulposus has been manifested by 
moderate limitation of motion; it has not been manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less or ankylosis.

2.  Effective May 1, 1999, the veteran's right L4 
radiculopathy has not been productive of more than moderate 
incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for an initial increased evaluation, to 20 
percent, but no higher, for service-connected L3-5 herniated 
nucleus pulposus have been met from the May 1, 1999, the 
effective date of the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1993).

2.  The criteria for an initial rating in excess of 20 
percent for right L4 sciatica have not been met from the May 
1, 1999, the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 8520 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In this case, the March 2000 denial preceded the enactment of 
the VCAA.  Thereafter, the RO did furnish VCAA notice to the 
veteran regarding the propriety of the initially assigned 
ratings in February 2001, January 2004 and March 2006.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2001, January 2004 and March 2006 
letters, the RO informed the appellant of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Also 
in the 2004 and 2006 letters, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA further 
informed the veteran in the 2006 letter to send copies of any 
relevant evidence he had in his possession and that he could 
also get any relevant records himself and send them to VA.  
The VCAA letters were followed by readjudication, most 
recently in a May 2007 supplemental statement of the case.  
Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since he was notified in writing in May 2007 of the 
degree of disability and effective date elements.

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the veteran VA examinations 
during the appeal period.  The veteran was also afforded the 
opportunity to request a Board hearing, but he declined such 
a hearing.  Instead, he testified before a Hearing Officer at 
the RO in September 2000.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims presently being decided and the adjudication of these 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See Bernard, supra.  
The appeal is now ready to be considered on the merits.

II.  Facts

The veteran's service medical records show that he was 
treated for herniated nucleus pulposus, L3-4, with 
radiculopathy, and underwent a laminectomy in 1996.

In May 1999, the veteran filed a claim for service connection 
for a back disability.

During a VA orthopedic examination in July 1999, the veteran 
was noted to have a well healed incision along the midline of 
his back.  Range of motion included forward flexion to 85 
degrees, hyperextension to 30 degrees, lateral bending to 40 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Muscle strength of the quadriceps was 5/5.  There was absent 
deep tendon reflex on the right patellar tendon with 
intermittent leg pain and resolving back pain.  There was 
also hypersensitivity along the medial aspect of the calf.  

The veteran testified before a Hearing Officer at the RO in 
September 2000.  He stated that the severity of his back 
disability was not adequately reflected in his 20 percent 
rating.  He reported the pain as originating in his back and 
traveling down his legs a little past his knees.  He 
described the pain as a knife-like type of pain and assessed 
his present pain at a 7 or 9 on a pain scale to 10.  He said 
that twisting exacerbated his pain and he reported muscle 
spasms.  He also reported that his symptoms had worsened 
since his last VA examination.  He reported that he worked as 
a maintenance manager and his work involved both sedentary 
duties and duties involving being on his feet.  

On file is a September 2000 letter from Dawn M. Simala, DO, 
stating that the veteran came to her office that month 
complaining of pain in his back after raking leaves in his 
yard for 20 minutes.  She noted that the pain began in the 
veteran's low back, and eventually radiated down his right 
lower extremity.  She also said the veteran denied right leg 
weakness or episodes of falling.  Findings revealed that the 
veteran's low back was tender to palpation of the 
paravertebral muscles on the right in the L2-L3 region.  
Muscle spasm was also noted.  The veteran's right lower 
extremity was weaker than his left.  He had positive straight 
leg raising test on the right and negative on the left.  Deep 
tendon reflexes were dulled on the right and normal on the 
left.  

A magnetic resonance imaging (MRI) was performed in September 
2000 revealing a disc bulge at L3-4 and central, slight right 
paracentral disc protrusion at L4-5.

Orthopedic findings from a VA examination performed in 
October 2000 revealed forward flexion to 90 degrees with 
pain, extension to 30 degrees, lateral bending was to 40 
degrees bilaterally with pain, and rotation to 70 degrees 
bilaterally.  Motor exam was normal with deep tendon reflexes 
2+ on his Achilles and patellar tendons bilaterally.  The 
veteran made a straight leg raise bilaterally with no 
evidence of clonus.  He said he had no restrictions at work 
and was able to perform activities of daily living.  He also 
said he wore a brace at work and when driving long distances, 
and was unable to perform heavy lifting or awkward bending at 
work.  He said that he took vicodin for pain.  An impression 
was rendered of low back pain with history of lumbar 
discectomy.  

The veteran also underwent a VA peripheral nerve examination 
in October 2000.  He reported doing well until four months 
earlier at which time he experienced a recurrence of low back 
pain.  Motor examination showed normal muscle bulk, tone, and 
strength throughout.  Sensory examination was normal to light 
touch, pinprick, vibration and position sense.  Coordination 
was normal and gait was normal.  There was no paravertebral 
muscle spasm and straight leg raising was negative.  The 
veteran was given an impression of chronic low back pain.  
The examiner reported that the veteran had had a MRI showing 
disc herniation, but said he did not have a copy of the films 
to review.  He did note that he could not find any evidence 
of radiculopathy or flexopathy or peripheral neuropathy.  

In March 2001, Dawn M. Simbala, DO, submitted a letter 
reflecting the veteran's history of a ruptured disc with 
removal at L3-L4 level.  Dr. Simbala said that a recent MRI 
performed in September 2000 revealed a bulging disc at L3-L4 
and L4-L5.  She said that there was some impingement of the 
nerve root at the L3-L4 level and that because of that 
impingement the veteran would continue to have significant 
right lower extremity pain.  She relayed that the veteran had 
been seen by a neurosurgeon who told him that his right lower 
extremity symptoms were due to damage previously done to the 
L4 nerve root and that the leg pain would not improve.

A July 2003 VA neurological examination report shows that the 
veteran's intervertebral disc syndrome was present and still 
persistent and caused some spasms of the vastus lateralis and 
no knee jerk on the right side.  The examiner opined that it 
was certainly possible that the veteran may have 
incapacitating episodes associated with chronic back pain.  
Deep tendon reflexes were 2/5 in the upper and lower 
extremities, except for no knee jerk on the right.  There was 
4/5 weakness for muscles innervated by vastus lateralis 
structures.  Sensory abnormalities were not found.  Gait was 
normal.  The cranial nerves II through XII were intact.  The 
examiner noted that the veteran did indeed have a chronic L4 
radiculopathy on the right that was an intervertebral disc 
syndrome and radiculopathy related to service-connected 
injury.  

Lumbar spine x-rays were performed in September 2004 
revealing degenerative changes and no acute bony abnormality.

Private medical records include a September 2004 Emergency 
Room Report from Elkhart Hospital showing that the veteran 
had been working in his yard Saturday and was unable to walk.  
He reported a 12 year history of back pain.  He was diagnosed 
as having acute exacerbation of bilateral sciatica.  

In November 2004, the veteran was referred to Gary M. Lam, 
M.D., of Orthopedic and Sports Medicine Center of Northern 
Indiana for lumbar pain.  The veteran reported having stable 
back pain up until two months earlier when he awoke with 
severe right leg pain.  He said that he reported to an 
emergency room and that the pain was better.  Findings did 
not reveal muscle spasms or tenderness.  The veteran had a 
normal gait and negative straight leg raising on the right.  
He was diagnosed as having degenerative disc disease, right 
lumbar spine, and referred out for a MRI.  

Also in November 2004 the veteran underwent a VA neurological 
examination.  On examination the veteran had a diminished 
knee jerk on the left side, and normal knee and ankle jerk on 
the right side.  Motor examination and sensation were normal.  
The veteran was diagnosed as having mild residual L4 
radiculopathy on the right.  The examiner noted that the 
veteran's leg pain and back pain were related to his chronic 
L4 radicular pain that would be considered service connected.

During a VA orthopedic examination in August 2005, the 
veteran complained of radiation of lower back pain to the 
right sacroiliac joint and right lower extremity.  He also 
complained of flare-up of low back pain when bending or 
trying to lift things.  He further complained of occasional 
paresthesia of the right lower leg, but no numbness.  The 
examination report notes that during the last 12 months, the 
veteran did not have any incapacitating episodes or hospital 
admission related to his lower back condition.  He was noted 
to be presently working as a supervisor in a factory.  The 
veteran reported that his daily activities and job were not 
affected by his lower back disability, but his recreational 
activities were affected.  Findings revealed a well-healed 
surgical scar of the lumbar spine and pain on palpation over 
L4-L5 and L5-S1, with painful and limited range of motion.  
Specific range of motion findings revealed forward flexion to 
75 degrees, extension to 20 degrees, lateral bending to the 
left and right of 30 degrees, and rotation of the left and 
right of 30 degrees.  The veteran's lower back pain radiated 
to the right sacroiliac joint.  Deep tendon reflexes were 0 
in the right patellar reflex and the rest, including left 
patellar, were 2+ and equal bilaterally.  The veteran's gait 
was normal, without assistive devices.  The veteran 
demonstrated increased pain during repetitive motion in the 
lumbosacral spine, easy fatigability, lack of endurance and 
decrease of range of motion by at least 5 more degrees.  He 
was diagnosed as having multiple injuries of the lumbosacral 
spine in service, status post diskectomy at L4-L5, chronic 
lumbosacral spine pain - degenerative disc disease, 
protrusion of disc, and right radiculopathy.

VA outpatient records include a December 2005 record noting 
that the veteran had been taken to a hospital by ambulance 
after being unable to walk.  He was reportedly treated with 
darvon and released.  An orthopedic follow-up revealed no 
significant findings.  The veteran was diagnosed as having 
lumbar radiculopathy that was stable with current medication.  
They also include a November 2006 record stating that the 
veteran resigned from his job the prior week.  This record 
notes that he had back and right leg pain and that spasms 
were relieved by vicodin.  Musculoskeletal and neurological 
findings were unremarkable.  



III.  Analysis

A.  Pertinent Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

VA promulgated new regulations for the evaluation of spine 
disabilities, other than intervertebral disc syndrome (which 
was revised in September 2002), effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date. As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion. 

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, ratings are assigned as follows:

20 percent -- forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of the entire spine.

Note (1):  the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8520 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120. 

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation, and moderate incomplete paralysis of the 
nerve warrants a 20 percent evaluation.  A 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis.  For a 60 percent evaluation, there must be severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent evaluation is warranted for complete paralysis of the 
sciatic nerve with foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

B.  Discussion

In the Board's March 2006 remand, the Board raised the 
possibility that the veteran may have been evaluated under 
the revised criteria for his back disability, namely 
Diagnostic Code 5237, which the RO made effective in May 1999 
even though the revised criteria was not enacted and made 
effective until September 2003.  As noted above, application 
of revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  However, it appears 
based on a review of the RO's September 2005 rating decision 
that although the RO cited to Diagnostic Code 5237 on the 
rating sheet with respect to the veteran's 10 percent rating 
for L3-5 herniated nucleus pulposus, the RO actually assigned 
the veteran a 10 percent rating under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  This is 
evident in the rating decision when the RO stated as follows:  
"A 10 percent evaluation has been assigned under diagnostic 
code 5292, for slightly limited, painful motion of the lumbar 
spine."  Thus, the assignment of the 10 percent rating under 
Code 5292 with an effective date in May 1999 is not contrary 
to law since Diagnostic Code 5292 was in effect in May 1999.  
The RO also assigned the veteran a separate, 20 percent, 
rating under Code 8520 for moderate incomplete paralysis of 
the sciatic nerve effective May 1, 1999.  As this code was 
also present in VA's Rating Schedule in May 1999, the 20 
percent rating is likewise not contrary to law.  

Rating in Excess of 10 Percent for L3-5 Herniated Nucleus 
Pulposus

As noted above, the RO assigned the veteran a 10 percent 
rating for L3-5 herniated nucleus pulposus under Diagnostic 
Code 5292.  Pursuant to this code, a 10 percent rating is 
warranted for slight limitation of motion, a 20 percent 
rating for moderate 


limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Pertinent evidence includes a July 1999 VA examination report 
containing range of motion findings of forward flexion to 85 
degrees, extension to 30 degrees, lateral bending to 40 
degrees bilaterally and rotation to 30 degrees bilaterally.  
These findings represent normal to slight limitation of 
motion.  The veteran similarly demonstrated normal to slight 
limited range of motion at an October 2000 VA examination of 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral bending to 40 degrees bilaterally, and rotation to 70 
degrees bilaterally.  However, the veteran was noted to have 
increased pain of the lower back when performing forward 
flexion and lateral bending bilaterally.  Subsequent findings 
at a VA examination in August 2005 revealed limited motion on 
forward flexion to 75 degrees and extension to 20 degrees, 
and normal lateral bending to 30 degrees bilaterally and 
normal rotation to 30 degrees bilaterally.  In addition to 
these objective findings, the examiner opined in August 2005 
that the veteran had increased pain during repetitive motion 
in the lumbosacral spine, easy fatigability, lack of 
endurance and decrease of range of motion by at least 5 more 
degrees.  See Deluca, supra.  

Based on such orthopedic findings, the veteran's L3-5 
herniated nucleus pulposus falls somewhere between a 10 
percent rating for mild limitation of motion and 20 percent 
for moderate limitation of motion from the May 1, 1999, 
effective date of the grant of service connection.  
Accordingly, after resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran is entitled 
to an increased rating, to 20 percent, under Code 5292.  
38 C.F.R. §4.3.

Turning to the pre-September 26, 2003, criteria of Diagnostic 
Code 5295 for lumbosacral strain, in order for the veteran to 
be entitled to a higher than 20 percent evaluation, there 
must be evidence of severe lumbosacral strain with a listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (effective 
prior to September 26, 2003).  However, there simply is no 
medical evidence showing symptoms consistent with the 40 
percent criteria.  As such, a 40 percent evaluation under 
Diagnostic Code 5295 is not warranted.

A higher than 20 percent evaluation is also not warranted 
under the new rating formula for lumbosacral strain effective 
September 26, 2003.  This is so since the veteran has not 
demonstrated forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007)).

The Board further finds that also evaluating the veteran's 
L3-5 herniated nucleus pulposus under the old criteria for 
intervertebral disc syndrome is not warranted because to do 
so would violate the rules against pyramiding.  38 C.F.R. 
§ 4.14.  Further, the criteria for a 40 percent evaluation 
for intervertebral disc syndrome under the old criteria are 
not met.  There is no evidence of severe attacks.  Rather, 
the level of disability is best described as moderate, which 
would equate to a 20 percent evaluation.  With respect to the 
current criteria based on incapacitating episodes, the 
evidence does not demonstrate incapacitating episodes of at 
least four weeks, but less than six weeks, duration during 
any twelve month portion of the appeal period.

In conclusion, the veteran's L3-5 herniated nucleus pulposus 
warrants an increased 20 percent evaluation, but no higher, 
under Diagnostic Code 5292 from the May 1, 1999, effective 
date of the grant of service connection.

Rating in Excess of 20 Percent for Right L4 Radiculopathy

The veteran is currently in receipt of a separate, 20 
percent, evaluation for L4 radiculopathy under Diagnostic 
Code 8520 which pertains to paralysis of the sciatic nerve.  
Under this Code, mild incomplete paralysis of the sciatic 
nerve warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2007).

Medical evidence of the veteran's L4 radiculopathy is replete 
in the record, and includes neurological findings in July 
1999 of absent deep tendon reflex on the right patella tendon 
with leg pain and hypersensitivity in the right calf.  There 
is also a notation on a July 2003 VA neurological examination 
report of no knee jerk on the right and a diagnosis of 
chronic L4 radiculopathy.  The veteran was similarly 
diagnosed by a VA examiner in November 2004 as having mild 
residual L4 radiculopathy.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, the veteran's L4 radiculopathy is wholly 
sensory.  He has consistently been shown to have normal 
coordination and gait, including during a November 2004 VA 
neurological examination.  He also demonstrated negative 
straight leg raising in October 2000 and November 2004, in 
addition to a normal motor examination in November 2004.  His 
diagnosis in November 2004 was mild residual L-4 
radiculopathy (emphasis added).  Additionally, no weakness or 
muscle atrophy has been demonstrated.  In short, the medical 
evidence as a whole supports no more than moderate incomplete 
paralysis of the sciatic nerve manifested by radiating pain.

Thus, the weight of evidence demonstrates that the veteran's 
L4 radiculopathy has warranted no more than a separate 20 
percent rating for neurological manifestations at any time 
since the original grant of service connection effective May 
1, 1999.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  As the preponderance of the evidence is against the 
claim for an increased rating, the "benefit-of- the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
based on the above evidence there is no objective evidence 
that the veteran's lumbar spine disability has resulted 
either in frequent hospitalizations or caused marked 
interference with his employment.  In regard to employment, 
there is on file a November 2006 record stating that the 
veteran resigned from his job the prior week.  However, there 
is no indication that the veteran resigned due to back 
problems and neurological and orthopedic findings in November 
2006 were unremarkable.  Thus, in the absence of evidence of 
such factors as those noted above, the Board is not required 
to remand the claims for higher evaluations to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for L3-5 herniated nucleus pulposus is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to an initial disability evaluation in excess of 
20 percent for right L4 radiculopathy is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


